Exhibit 10.2

FRANKLIN RESOURCES, INC.

AMENDED AND RESTATED ANNUAL INCENTIVE COMPENSATION PLAN

NOTICE OF RESTRICTED FUND UNIT AWARD

Participant:

 

Name:

   ______________________

Address:

   ______________________

Franklin Resources, Inc. (the “Company”) recognizes Participant’s efforts and
contributions on behalf of the Company and its subsidiaries and, as a reward and
an incentive for increased efforts and successful achievements, has awarded
Participant an award (the “Award”) of restricted fund units (“Units”) pursuant
to the terms and conditions of the accompanying Restricted Fund Unit Award
Agreement (the “Agreement”), this Notice of Restricted Fund Unit Award (the
“Notice of Award”) and the Company’s Amended and Restated Annual Incentive
Compensation Plan (the “AIP”), as follows:

 

Award Number

    

Award Date

    

Vesting Commencement Date

    

Number and Class of Units Awarded

  [Fund A] __________ Units   [Fund B] __________ Units

Vesting Schedule

Subject to Participant’s continued employment with the Company or any of its
subsidiaries and other limitations set forth in this Notice of Award, the
Agreement and the AIP, the Units (including fractions of Units) shall vest in
accordance with the following schedule:

[                ]

Participant acknowledges and agrees that the Units subject to this Award shall
vest only by Participant continuing employment at the will of the Company or its
applicable subsidiary (not through the act of being hired, being granted this
Award or acquiring Units hereunder). Participant further acknowledges and agrees
that nothing in this Notice of Award nor in the Agreement and the AIP, which is
incorporated herein by this reference, affects the Company’s, or a subsidiary’s,
right to terminate, or to change the terms of, Participant’s employment at any
time, with or without cause.

Participant understands that the Award is subject to Participant’s consent to
access, and acknowledgement of having accessed, the Notice of Award, the
Agreement and the AIP (collectively, the “AIP Documents”) in electronic form
through the People Page on the Company’s Intranet or similar process as
determined by the Company. By signing below, Participant hereby: (i) consents to
access electronic copies (instead of receiving paper copies) of the AIP
Documents and the prospectus(es) for the fund(s) for which Units have been
awarded via the Company’s Intranet; (ii) represents that Participant

 

1



--------------------------------------------------------------------------------

has access to the Company’s Intranet; (iii) acknowledges receipt of electronic
copies, or that Participant already is in possession of paper copies, of the AIP
Documents and the prospectus(es) for the fund(s) for which Units have been
awarded; (iv) acknowledges that Participant is familiar with and has accepted
the Award subject to the terms and provisions of the AIP Documents; and
(v) consents to access and receive in the future electronic copies (instead of
receiving paper copies) via the Company’s Intranet of prospectuses for the
fund(s) for which Units have been awarded, shareholder reports, material
prospectus supplements and other reports and communications sent from time to
time to shareholders of such fund(s).

Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the AIP Documents, the prospectus(es) for the fund(s)
for which Units have been awarded or other documents provided electronically by
requesting them from Stock Administration at the Company, One Franklin Parkway,
San Mateo, CA 94403-1906. Telephone (650) 525-8037. Participant may also
withdraw Participant’s consent to receive any or all documents electronically by
notifying Stock Administration at the above address in writing.

In the event of Participant’s death, Participant hereby designates the following
as Participant’s beneficiary(ies) to receive all payments and shares due to
Participant pursuant to this Award. Please note that this designation applies
only to this Award and not to any prior awards or grants under the AIP. This
designation shall be binding upon the executors, administrators, heirs,
successors and transferees of Participant only in jurisdictions where such
beneficiary designations are enforceable under local law.

 

NAME: (Please print):

         (First)                    (Middle)                     (Last)

SSN/SIN/National Tax ID:

     

ADDRESS:

               (Please include Country and Zip/Postal Code)

TELEPHONE NO.:

         (Please include Country and/or Area Code)

RELATIONSHIP:

     

PERCENTAGE:

         (Enter the % Participant wishes the beneficiary(ies) to receive)

 

2



--------------------------------------------------------------------------------

By Participant’s electronic signature and by the signature of the Company’s
representative below, Participant and the Company agree that the Award is
granted under and governed by the terms and conditions of the Notice of Award,
the Agreement and the AIP.

 

PARTICIPANT:

   

FRANKLIN RESOURCES, INC.

         

Participant’s Name

   

By:

        

Title:

    

 

3



--------------------------------------------------------------------------------

FRANKLIN RESOURCES, INC.

AMENDED AND RESTATED ANNUAL INCENTIVE COMPENSATION PLAN

RESTRICTED FUND UNIT AWARD AGREEMENT

This Restricted Fund Unit Award Agreement, together with any Appendix(es)
attached hereto (hereinafter, collectively, the “Agreement”), is made as of the
Award Date set forth in the Notice of Restricted Fund Unit Award (the “Notice of
Award”) between Franklin Resources, Inc. (the “Company”) and the Participant
named therein (“Participant”). Capitalized terms used but not defined herein
have the same meaning as set forth in the AIP (as defined below).

WITNESSETH:

WHEREAS, the Board of Directors and stockholders of the Company have adopted the
Franklin Resources, Inc. Amended and Restated Annual Incentive Compensation Plan
(the “AIP”) to reward eligible individuals for contributions made to the
Company; and

WHEREAS, the Company recognizes the efforts and contributions of Participant on
behalf of the Company and its subsidiaries and desires to motivate Participant
in Participant’s work and provide an inducement to remain in the service of the
Company and its subsidiaries; and

WHEREAS, the Company has determined that it would be to the advantage and in the
interest of the Company and its stockholders to grant Participant an award (the
“Award”) of restricted fund units (the “Units”), as provided for in this
Agreement and the Notice of Award, subject to certain restrictions, as a reward
and an incentive for increased efforts and successful achievements;

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:

1. Restricted Fund Unit Award. The Company is issuing to Participant Units as
set forth in the Notice of Award, subject to the rights of and limitations on
Participant as owner thereof as set forth in this Agreement.

2. Transfer Restriction. The Units may not be transferred by Participant in any
manner other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, Participant may designate a beneficiary of the
Units in the event of Participant’s death on the beneficiary designation form
included in the Notice of Award. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and transferees of
Participant.

3. Vesting.

(a) The Units shall become vested in accordance with the Vesting Schedule in the
Notice of Award so long as Participant maintains a continuous status as an
employee of the Company or a subsidiary of the Company.

(b) If Participant ceases to maintain a continuous status as an employee of the
Company or any of its subsidiaries for any reason other than death or disability
(as described in subparagraph (c)), all Units to the extent not yet vested under
subparagraph (a) on the date Participant ceases to be an employee shall be
forfeited by Participant without payment of any consideration to Participant
therefor. Any Units so forfeited shall be canceled.

 

1



--------------------------------------------------------------------------------

(c) If Participant dies or in the event of termination of Participant’s
continuous status as an employee as a result of disability (as determined by the
Board of Directors of the Company in accordance with the policies of the
Company) while an employee of the Company or any of its subsidiaries, the Units
awarded hereunder shall become fully vested as of the date of death or
termination of employment on account of such disability. Unless changed by the
Board of Directors of the Company, “disability” means that Participant ceases to
be an employee on account of disability as a result of which Participant shall
be eligible for payments under the Company’s long-term disability policy.

(d) In the event of a proposed dissolution or liquidation of the Company or of a
merger or corporate combination of the Company (a “Transaction”) in which the
successor entity does not agree to assume the Award or substitute an equivalent
award, the Company shall make a determination as to the equitable treatment of
the Award and shall notify Participant of such treatment no later than ten
(10) days prior to the consummation of such proposed Transaction. In the event
the Award is not assumed in connection with a Transaction, the Award will
terminate upon the consummation of such proposed Transaction.

4. Conversion of Units and Issuance of Fund Shares.

(a) Upon each vesting date, the value of one share of the applicable class of a
series of an investment company in the Franklin Templeton Investments funds
(“fund”) shall be issuable for each Unit that vests on such date (the “Shares”),
subject to the terms and provisions of the AIP, the Notice of Award and this
Agreement. Any fractional Unit that vests on a particular date shall be
converted into the value of a fractional Share. Thereafter, the Company will
transfer to a broker and/or dealer or equivalent entity authorized to effect
transactions in such fund shares for the account of others (the “Broker/Dealer”)
in the jurisdiction of Participant’s employment, or cause such Broker/Dealer to
receive or otherwise credit, the aggregate Vested Value (as defined below) of
such Shares for the benefit of such Participant. The Broker/Dealer will then
cause the Shares to be acquired on behalf of Participant and, thereafter, the
Broker/Dealer will transfer such Shares to Participant. Any Shares in a fund
shall be advisor class shares or equivalent, if available; otherwise, they shall
be Class A shares or equivalent or, if unavailable, the Company shall make a
determination as to the class of Shares. Notwithstanding the above, the Company
may, in its discretion, pay to Participant all or a portion of any vested Units
in cash in an amount equal to the Vested Value of the Shares. The Shares or
equivalent cash payment will be issued to Participant as soon as practicable
after the vesting date, but in any event, within the period ending on the later
to occur of the date that is two and a half (2 1/2) months from the end of
(i) Participant’s tax year that includes the applicable vesting date, or
(ii) the Company’s tax year that includes the applicable vesting date.

(b) “Vested Value” shall mean: (i) with regard to Shares of closed-end funds,
the number of vested Shares multiplied by the closing price per share of the
applicable fund on the primary stock exchange or NASDAQ stock market, as
applicable, on which such fund then trades on the date the underlying Units
vested (or, if such date is not a trading day, on the last trading day prior to
such date), less any required tax or other withholding; or (ii) with regard to
non-closed end funds, the aggregate Net Asset Value (as defined below) of the
Shares on the date the underlying Units vested, less any required tax or other
withholding obligations.

(c) “Net Asset Value” shall mean the net asset value per share of the applicable
non-closed end fund calculated on the date of determination as detailed in the
fund’s prospectus (or, if the date of determination is not a trading day, on the
last trading day prior to the date of determination).

 

2



--------------------------------------------------------------------------------

(d) In the event any one or more of the funds set forth in the Notice of Award
ceases to exist, the shares of such fund represented by Units subject to the
Award shall be replaced with shares of a comparable fund in the Franklin
Templeton Investments funds which preserves the compensation element of the
Award existing at the time the fund ceases to exist. The determination of fund
comparability shall be made by the Committee and its determination shall be
final, binding and conclusive.

5. Right to Shares; Dividends.

(a) Except as set forth in paragraph 5(b) of this Agreement, Participant shall
not have any right in, to or with respect to any of the Shares (including any
voting rights) issuable under the Award until the Award is settled by the
issuance of such Shares to Participant.

(b) Any dividends that are paid from time to time with respect to the Shares
represented by the Units shall be deemed reinvested in the Shares with respect
to which the dividend was paid and shall be credited to Participant as
additional Units. All such additional Units shall vest upon the next immediately
following vesting date (in accordance with the Notice of Award).

6. Withholding of Taxes.

(a) General. Participant is ultimately liable and responsible for all taxes owed
by Participant in connection with the Units awarded, regardless of any action
the Company or any of its subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Units awarded. Neither the Company
nor any of its subsidiaries makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Units awarded or the subsequent sale of any of the Shares. The Company and
its subsidiaries do not commit and are under no obligation to structure the
Award to reduce or eliminate Participant’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Units awarded (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state or local taxes and
including any employment tax obligation (the “Tax Withholding Obligation”),
Participant must arrange for the satisfaction of such Tax Withholding Obligation
in a manner acceptable to the Company, including by means of one of the
following methods:

(i) By Unit Withholding. Unless Participant determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (ii) below,
Participant authorizes the Company (in the exercise of its sole discretion) to
withhold the number of Units sufficient to satisfy the Tax Withholding
Obligation, provided that the Company shall withhold only the amount of Units
necessary to satisfy the minimum applicable Tax Withholding Obligation. Unit
withholding will result in issuance of a lower number of Shares or amount of
equivalent cash, as applicable, to Participant.

(ii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of days as determined by the Committee
or its designee) before any Tax Withholding Obligation arises (e.g., a vesting
date), Participant may elect to satisfy the minimum Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the minimum Tax Withholding Obligation by (x) wire transfer to such
account as the Company may direct, (y) delivery of a certified check payable to
the Company, or (z) such other means as specified from time to time by the
Committee or its designee.

 

3



--------------------------------------------------------------------------------

7. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the AIP, the Notice
of Award or this Agreement shall be interpreted as imposing any liability on the
Company or the Committee in favor of Participant or any purchaser or other
transferee of Units with respect to any loss, cost or expense which such
Participant, purchaser or other transferee may incur in connection with, or
arising out of any transaction involving, any Units subject to the AIP, the
Notice of Award or this Agreement.

8. No Compensation Deferrals. None of the AIP, the Notice of Award and this
Agreement are intended to provide for an elective deferral of compensation that
would be subject to Section 409A (“Section 409A”) of the United States Internal
Revenue Code of 1986, as amended. The Company reserves the right, to the extent
the Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the AIP, the Notice of Award and/or this Agreement to ensure
that no awards (including, without limitation, the Units) become subject to the
requirements of Section 409A, provided, however, that the Company makes no
representation that the Units are not subject to Section 409A nor makes any
undertaking to preclude Section 409A from applying to the Units.

9. Integration. The terms of the AIP, the Notice of Award and this Agreement are
intended by the Company and Participant to be the final expression of their
agreement with respect to the Units and may not be contradicted by evidence of
any prior or contemporaneous agreement. The Company and Participant further
intend that the AIP, the Notice of Award and this Agreement shall constitute the
complete and exclusive statement of their terms and that no extrinsic evidence
whatsoever may be introduced in any arbitration, judicial, administrative or
other legal proceeding involving the AIP, the Notice of Award or this Agreement.
Accordingly, the AIP, the Notice of Award and this Agreement contain the entire
understanding between the parties and supersede all prior oral, written and
implied agreements, understandings, commitments and practices among the parties.

10. Waivers. Any failure to enforce any terms or conditions of the AIP, the
Notice of Award or this Agreement by the Company or by Participant shall not be
deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power for all or any other times.

11. Severability of Provisions. If any provision of the AIP, the Notice of Award
or this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision thereof; and the AIP, the
Notice of Award and this Agreement shall be construed and enforced as if neither
of them included such provision.

12. Committee Decisions Conclusive. This Agreement and the Notice of Award are
administered and interpreted by the Committee and the Committee has full and
exclusive discretion to interpret and administer this Agreement and the Notice
of Award. All actions, interpretations and decisions of the Committee are
conclusive and binding on all persons, and will be given the maximum possible
deference allowed by law.

13. Mandatory Arbitration. To the extent permitted by law, any dispute arising
out of or relating to this Agreement, the Notice of Award and the AIP, including
the meaning or interpretation thereof, shall be resolved solely by arbitration
before an arbitrator selected in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association. The
location for the arbitration shall be in the county or comparable jurisdiction
of Participant’s employment. Judgment on the award rendered may be entered in
any court having jurisdiction. Each party shall pay an equal share of the
arbitrator’s fees, unless applicable law requires the Company to pay all or a
greater share of the fees and costs. All statutes of limitation which would
otherwise be applicable shall apply to any arbitration proceeding under this
paragraph. Neither Participant nor the Company will have the right to

 

4



--------------------------------------------------------------------------------

participate in a class, representative or collective action, as a class
representative, class member or an opt-in party, act as a private attorney
general, or join or consolidate claims with claims of any other person or
entity, with respect to any dispute arising out of or relating to this
Agreement, the Notice of Award and the AIP. The provisions of this paragraph are
intended by Participant and the Company to be exclusive for all purposes and
applicable to any and all disputes arising out of or relating to this Agreement,
the Notice of Award and the AIP. The arbitrator who hears and decides any
dispute shall have jurisdiction and authority only to award compensatory damages
to make whole a person or entity sustaining foreseeable economic damages, and
shall not have jurisdiction and authority to make any other award of any type,
including, without limitation, punitive damages, unforeseeable economic damage,
damages for pain, suffering or emotional distress, or any other kind or form of
damages, unless such other award is available as a matter of law. The remedy, if
any, awarded by the arbitrator shall be the sole and exclusive remedy for any
dispute which is subject to arbitration under this paragraph.

14. Delaware Law. The Notice of Award and this Agreement shall be construed and
enforced according to the laws of the State of Delaware to the extent not
preempted by the federal laws of the United States of America.

END OF AGREEMENT

 

5